Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1  and dependent claims 2, 5, 6, 8-11, 65 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the polymeric core comprises a polymeric matrix comprising a poly hydroxyalkanoate and “at least 0.1 wt % of a metal”.  The range is indefinite because it is open-ended and can include an amount of 100%.  The specification teaches ranges of 0.1 to 10% [0143], where 10% was the highest amount 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and dependent claims 2, 5, 6, 8-11, 65 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the a broad limitation of “a thermally stable polymeric coating surrounding at least a portion of the thermally degradable polymeric core” and then a narrow limitation of “where the thermally stable polymeric coating forms a channel wall around a hollow polymeric fiber”.  It is unclear how the coating can surround a portion of the core and then form a channel wall around the hollow polymeric fibers.  The specification, Fig. 1 shows the polymeric coating 120 surrounds the core.  

    PNG
    media_image1.png
    187
    426
    media_image1.png
    Greyscale

	Claims 1 and dependent claims 2, 5, 6, 8-11, 65 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
	Claims 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 65 requires the “thermally stable polymeric coating comprises  (i) polysiloxane, (ii) a polyimide or (iii) a poly(hydroxyalkanoate) that is different than or the same as the poly(hydroxyalkanoate) of the polymeric matrix in combination with a polyimide or a polyester”.  It is not clear if the “in combination with a polyimide or polyester” is combined with just the poly(hydroxyalkanoate) or the polyimide or polyester is also combined with (i) or (ii).  Clarification is required.  For (ii) polyimide in combination with polyimide, the combination is just a polyimide.  The specification discloses PI/PLA blends and PET/PLA blends.

Affidavits/Declarations
The Affidavit under 37 CFR 1.132 filed 11/3/2020 is sufficient to overcome the rejection of claims 1, 2, 5, 6, 8-11, 65 and 66 based upon Esser-Kahn and Moore.  The declaration describes the differences between the channel wall of the instant invention .

Terminal Disclaimer
The terminal disclaimer filed on 11/3/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9988746 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to arguments
Applicants amendments are arguments are persuasive to overcome the 35 USC 102 rejection over Esser-Kahn (US20130065042).  Esser-Kahn differs and does not teach a thermally stable polymeric coating in the form of a channel wall.  The structure of a channel wall is described in the specification and is not equivalent to a matrix.  Esser-Kahn teaches the degradable fiber is a solid polymer matrix and the matrix is not in the form of a channel wall.
Applicant’s statement of common ownership is sufficient to overcome the 102(b)(2)(C) rejection over Esser-Kahn (US20130065042). 
Applicant’s amendments and arguments, filed 11/3/2020, with respect to the 35 USC 102 rejections over Moore’s article “Three Dimensional Microvascular Fiber Reinforced Composites” have been fully considered and are persuasive and the rejection is withdrawn.  Moore teaches the degradable fiber is coated in a matrix polymer and not a channel wall as claimed.

Claims 1, 2, 5, 6, 8-11 and 65-66 would be allowable over the prior provided the 112(a) and (b) rejections are overcome.  Examiner is available for interview to discuss claim amendments for allowability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796